Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The Amendments filed 8/18/2020 in response to the Office Action of 5/28/2020 is acknowledged and has been entered.  Applicant election, 1/11/2021, of one type of detection reagent is acknowledged.  It is noted that while applicant indicated a 1:1 ratio of isotypes, Applicant failed to indicate the label as request in the Restriction requirement of 12/30/2019, see page 5 first paragraph.  After further consideration, to advance prosecution, the additional restriction requirements for the detection reagent is withdrawn.  Claims 1-4, 6-20 are pending. Claim 5 has been cancelled. Claims 1-2, 6-7,10, 12-13, 15-16 have been amended. Claims 3-4, 8, 17-20 are withdrawn. 
Claims 1-2, 6-7, 9-16 are currently under consideration in view of the elected species.
         Information Disclosure Statement
The foreign NPL references sited on the IDS of 10/7/2020has not been considered as an English translation has not been provided.  
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The scope of claim 1 is vague in several respects.  Claim 1 has been amended to recite (in step a), a detection reagent, wherein the detection reagent comprises two or more different detectably labelled target IgG protein isotypes or fragments thereof, present in a defined concentration ratio in the detection of reagent, wherein the incubating produces IgG antibody –target antibody protein mixtures in the well [..] and (c) detecting signal from the IgG isotype-specific binding complexes in the reaction mixture to determine the concentration of the two or more or more IgG antibody isotypes present in the biological sample , wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex.
The scope of the claim is vague as it is not clear as to how detecting a single signal (step c) can identify different IgG isotype-specific binding complexes in the reaction mixture in a multiplex assay, as the claim does not recite different labels for each of the  different target IgG protein isotypes or fragments thereof present in a defined concentration ratio in a detection of reagent nor does it recite any feature 
Claim 1 is vague as the claim recites (a) incubating in a microtiter well a biological sample containing IgG antibodies with a detection reagent, wherein the detection reagent comprises two or more different detectably labelled target IgG protein isotypes or fragments thereof, present in a defined concentration ratio in the detection of reagent, wherein the incubating produces IgG antibody –target antibody protein mixtures in the well.  It is not clear how incubating a sample with a single reagent comprising antibodies in a single well can result in more than one mixture in the well.  Absent a definition of “mixtures” it is not clear what components/method applicant intends as encompassed within the metes and bounds of the invention.  Appropriate correction is required. 
The scope of claim 1 is also vague as it recites forming mixtures in a well (step a) and b) incubating the  IgG antibody –target antibody protein mixtures with two or more different IgG isotype-specific populations of capture reagents in a single reaction mixture, wherein the binding molecules are bound to a surface. (step b).  The scope of 
Claim 1 recites the limitation “determine the concentration of the two or more or more IgG antibody isotypes present in the biological sample”.  A sample comprising the two or more or more IgG antibody isotypes has not been previously mentioned elsewhere in the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 10 recites “wherein each population of capture reagents is separately distinguishable”.  The scope of the claim is vague as claim 1 recites (b) two or more different IgG isotype-specific populations of capture reagents in a single reaction mixture.  The term “separately distinguishable” is vague, not defined by the claim nor specification.  It is not clear how the different IgG isotype-specific populations of capture reagents are further “separately distinguishable”.  The specification discloses “distinguishable” as referring to a second detection molecule that is optically distinguishable form a first detection molecule (page 8 line 17; page 9 line 4) and provides no details regarding different IgG isotype-specific populations of capture reagents are further “separately distinguishable”.  Absent a definition of “separately distinguishable” it is not clear what components/method applicant intends as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 9-16  are  rejected under 35 U.S.C. 103 as being unpatentable over Tyagarajan et al. (WO2007/067680) in view of Maranon et al and Molecular Probes Bead Kit (2014; retrieved from 
https://www.thermofisher.com/document-connect/document-connect.html?url=https%3A%2F%2Fassets.thermofisher.com%2FTFS-Assets%2FLSG%2Fmanuals%2Fabc_total_ab_compensation_bead_kit_man.pdf&title=QWJDIFRvdGFsIEFudGlib2R5IENvbXBlbnNhdGlvbiBCZWFkIEtpdA== )
Tyagarajan et al. teach throughout the patent, quantitative particle-based assays (page 12, lines 10-15) to determine the concentration of one or more analytes in a sample wherein the assay can be non-competitive immunoassay (examples, claim 36)  or competitive (claim 37) and wherein the format can be single or multiplex (page 11 lines 15-30).  Tyagarajan et al. teach suitable samples include cells or cell components including hybridoma cell supernatants producing murine or human antibodies or the Tyagarajan et al. teach using the assays to identify and quantitate antibody levels of IgG titers (example 3) and murine IgG isotypes (example 2), wherein the capture molecules are antibodies specific for an isotype (claim 53).  Tyagarajan et al.  teach the methods can be performed in “mix and read“ procedures (Fig. 3) without dilution (claim 60) or wash steps (instant claim 15) , on cytometry platforms i.e. Guava platform, that allow for the manipulation and analysis of particles based on light scatter and fluorescence.  Tyagarajan et al.  teach the mixtures are directly introduced into the cytometer to detect bead bound fluorescence and calculate Mean Fluorescence Intensity  (MFI) from which the amount of antibody is calculated based on standard curves  (examples 1 and 2).    Tyagarajan et al. teach contacting the sample with a particles comprising different capture molecules wherein the first particle comprising a first capture molecule is optically distinguishable from a second particle comprising a second capture molecule ((page 21 lines 10-17;claim 77).
Regarding claims 13 and 16, Tyagarajan et al.
While Tyagarajan et al. teach the multiplex method format can be competitive. Tyagarajan et al. is silent regarding the detailed steps of the competitive immunoassay for determining immunoglobulin gamma (IgG) antibody isotype concentration from biological samples.
Maranon et al teach throughout the publication and especially in Abstract, a quantitative single-plex competitive immunoassay method for the determination of IgG isotypes in biological samples comprising labeled IgG protein isotype detection reagents that compete with the IgG protein isotype in the sample for monoclonal antibodies that are coated on surface wells, to produce IgG isotype specific binding complexes, wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex (Fig 1). 
In particular, Maranon et al teach (a)  incubating biological samples i.e. serum containing IgG antibodies with detection reagents, wherein the detection reagents comprise  a labeled target IgG protein isotype i.e. a known quantity of labeled IgGx (Abstract), wherein IgGx can be IgG1, IgG2, IgG3, IgG4, to form a mixture of the IgG antibody-target IgG protein in each of a plurality of small test tubes ,Incubating occurs over a time which reads on conditions to promote even mixing ( page 151, last paragraph).  Maranon et al teach (b)  incubating each of the IgG antibody-target IgG protein mixtures with one or more IgG isotype-specific monoclonal antibodies  that are coated on each of a plurality of wells i.e. monoclonal antibodies against human IgG1, IgG2, IgG3 and IgG4 (page 149, second paragraph), which reads on the instant one or more IgG isotype specific populations of capture reagents.  In the method of Maranon et al,  IgGx in the unknown sample competes with the labeled IgGx for anti-IgGx immobilized in wells on plates.  Maranon et al, teach using the same method to establish calibration curves with control samples that are serially diluted wherein the control samples comprise one or more of unlabeled IgG isotypes i.e. calibrating serum with known concentrations for each of the IgG subclass (page 149, second paragraph;Fig.1).  Maranon et al teach (c) detecting signal from the IgG isotype-specific binding complexes to determine the concentration of one or more IgG antibody isotypes present in the biological sample, wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex (Fig.1).  Maranon et al teach samples are assayed in duplicates and  can be diluted or undiluted (page 149 first paragraph). Maranon et al teach isolating and purifying the gamma globulin fraction pooled human plasma and labeling it , as the source of individual IgG subclass isotype which reads on detection reagent comprising the labeled IgG isotypes i.e. IgG1, IgG2, IgG3 and IgG4 in a defined ratio for determining the concentration of each of the IgG1, IgG2, IgG3 and IgG4 concentrations (Fig 1, tables).  Regarding claim 10, each of the population of antibodies are specific to an IgG isotype thus distinguishable by structure and function.  Regarding claim 12, as IgG is composed of four subclasses IgG1, IgG2, IgG3 and IgG4 and  Maranon et al trach the concentration of each subclass (tables), Maranon et al necessarily teach the concentration of total IgG. 
Molecular Probes Bead Kit
It would have been prima facie obvious, before the effective filing of the claimed invention, to quantitate at least two IgG isotypes or at least 3 or 4 IgG isotypes (claimd 6-7)  in biological samples or quantitate murine IgG isotypes from hybridoma secreting IgG isotypes (claims 13, 16) with a multiplex quantitative competitive bead based immunoassay method using an automated flow cytometry platform as taught in Tyagarajan et al.  with the two or more different detectably labelled target IgG protein isotypes of Maranon et al  to form IgG antibody-target IgG protein mixtures in defined ratios in a well and further incubating each of the IgG antibody-target IgG protein mixtures with at least two IgG isotype-specific monoclonal antibodies in a single reaction mixture wherein such antibodies are coated on beads as taught in  Tyagarajan et al or commercially available as taught in Molecular Probes Bead Kit.   One would be motivated to do so, since Tyagarajan et al. teach the bead based method for determining the concentration of IgG isotype can be competitive in a multiplex format,  and because incubating a labeled analyte that competes with the sample analyte for capture agents are well known steps in competitive immunoassays, also taught in Maranon et al.    
Adapting a single-plex competitive IgG isotype assay to a multiplex competitive IgG isotype assay is within the skill of the art as the competing labeled a labeled target IgG protein isotypes were known in the art as taught in Maranon et al., reagents comprising  capture molecules  that bind to a plurality of different isotypes  were taught in Tyagarajan et al.  and commercially available as taught in Molecular Probes Bead Kit.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention.
As the competitive multiplex format taught in Tyagarajan et al requires the detection of multiple isotype analytes in a single reaction mixture, combining at least two competing labeled a labeled target IgG protein isotype taught in Maranon et al. with a plurality of IgG isotype-specific populations of capture reagents as taught in Tyagarajan et al. and Molecular Probes Bead Kit according to known a known competitive ELISA method wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex.as taught in Maranon et al. 
It would have been also prima facie obvious, before the effective filing of the claimed invention, to have modified the method of Maranon et al., wherein the IgG isotype-specific monoclonal antibodies are coated on beads instead of plates, as taught in  Tyagarajan et al. to capture IgG antibody-target IgG protein mixtures in a single well in a multiplex format in a high throuput platform as taught in Tyagarajan et al., wherein with two or more different IgG isotype-specific populations of capture reagents comprising binding molecules that selectively bind to a different specific IgG  protein isotype were known and commercially available as taught in Molecular Probes Bead Kit.
One would be motivated to do because the bead-based method of Tyagarajan et al. allows for quantitation of IgG isotypes in biological samples on an automated platform in a multiplex format, with simple mix and read procedures to save time and cost and improve accuracy.  
Response to applicant arguments
Applicant arguments have been considered but not found persuasive.  
In response to applicant arguments that Maranon expressly states that its competitive immunoassays involved separately 
In response to applicant argument that Maranon et al. expressly states in the background the difficulties in designing a single quantitative assay to determine IgG sub-class concentrations, it is noted that Maranon et al.,  teach a competitive immunoassay that can advantageously circumvent problems discussed in the Background.     
 In response to applicant assertions  that Tyagarajan et al. only provides limited teaching regarding IgG subclass detection and there is no disclosure of details, of for example a single reaction mixture for a multiplex competitive assay to quantitate IgG isotypes in a biological sample,  it is noted that  disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).  As noted above, Tyagarajan et al. teach throughout the patent, quantitative particle-based assays (page 12, lines 10-15) to determine the concentration of one or more analytes in a sample wherein the assay can be non-competitive immunoassay (examples, claim 36)  or competitive (claim 37) and wherein the format can be single or multiplex (page 11 lines 15-30).  
In addition, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  See MPEP 2145.
In this case the combined teaching of Maranon et al., Tyagarajan et al. and Molecular Probes Bead Kit and would have suggested to those of ordinary skill in the art  that a bead based competition ELISA assay in a multiplex format can be used to . 

Claims 1-2, 5-7, 9-16  are  rejected under 35 U.S.C. 103 as being unpatentable over Kimpegowda et al.(2005;retrieved https://core.ac.uk/download/pdf/5164221.pdf)  and Technical Guide for ELISA KPL (2005; retrieved from URL http://www.kpl.com/docs/techdocs/KPL%20ELISA%20Technical%20Guide.pdf) in view of Tyagarajan et al. Maranon et al. and Molecular Probes Bead Kit.

Kimpegowda et al. teach throughout the publication, a multiplex competitive bead ELISA for the determination of IgG isotype in a biological sample wherein IgG isotypes in the sample compete with purified IgG isotypes bound on microspheres for labeled anti-isotype antibodies in a single reaction using flow cytometry (pages 17-22; 26-29).  
Kimpegowda et al. is silent using a competitive format wherein comprising labeled IgG protein isotype detection reagents that compete with the IgG protein isotype in the sample for antibodies that selectively bind to a different specific IgG  protein isotype coated on surface wells, to produce IgG isotype specific binding complexes, wherein the amount of an IgG antibody isotype present in the biological sample is 
Technical Guide for ELISA KPL teach throughout the publication and especially on page 4, competitive ELISA assay can be performed with either the analyte or the antibody absorbed on the solid phase (see Figure 2A and 2B bottom on page 4) .  Similar to Kimpegowda et al. Fig 2A depicts the sample analytre is competing with the solid phase adsorbed reference analyte for binding to a limited amount of labeled antibody.  Alternatively, in Fig.2B labeled reference analyte in solution combined with the sample analyte competes for binding to a limited amount of solid phase adsorbed antibody.  Therefore, because these two competitive formats were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the competitive multiplex format of Kimpegowda et al. with a multiplex format using the competitive format as depicted in Fig 2B of Technical Guide for ELISA KPL i.e. comprising labeled IgG protein isotype detection reagents that compete with the IgG protein isotype in the sample for antibodies that are coated on surface wells, to produce IgG isotype specific binding complexes, wherein the amount of an IgG antibody isotype present in the biological sample is inversely proportional to the detected signal from the relevant IgG isotype-specific binding complex
. While Kimpegowda et al. and Technical Guide for ELISA KPL teach a method for determining immunoglobulin calves gamma (IgG) antibody isotype concentration from a biological samples,, Kimpegowda et al. and Technical Guide for ELISA KPL regarding determining immunoglobulin murine  gamma (IgG) antibody isotype (elected species) concentration from a biological samples
Tyagarajan et al.  Maranon et al., and Molecular Probes Bead Kit. are relied upon as in the 103 rejection above.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to quantitate at least two IgG isotypes or at least 3 or 4 IgG isotypes (claimed 6-7)  with the a multiplex quantitative competitive bead based immunoassay method of Kimpegowda et al. and Technical Guide for ELISA KPL in biological samples comprising  IgG isotypes or quantitate murine IgG isotypes from hybridoma secreting IgG isotypes (claims 13, 16) as taught in Tyagarajan et al and Maranon et al.,. using an automated flow cytometry platform as taught in Tyagarajan et al.  
One would be motivated to do as capture reagents and labeled isotypes were known as taught in Tyagarajan et al.  Maranon et al., and Molecular Probes Bead Kit  and because murine IgG isotypes have clinical importance and further because a competitive bead based competitive multiplex method can be performed using an automated flow cytometry platform for a high-throughput. 
One of ordinary skill in the art would know to optimize reagents and method steps to obtain a defined ratio of labeled analyte and determine suitable standard curves as both Kimpegowda et al, Maranon et al. and Technical Guide for ELISA KPL disclose methods for optimizing quantitative ELISA, including types of antibodies, solid supports, labels etc. One of ordinary skill in the art would have been led to the recited defined ratios through routine experimentation, in order to achieve the desired performance.
Conclusion
All other objections and rejections recited in the Office Action of 5/28/2020 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641